NUMBER
13-10-00646-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
JESUS D. CANTU,                                                                         Appellant,
 
                                                             v.
 
FRED G. ESQUIVEL, II,                                                                  Appellee.
 

 
                     On
appeal from the County Court at Law No. 5
                                       of
Hidalgo County, Texas.
 

 
                               MEMORANDUM
OPINION
 
            Before Chief Justice Valdez and Justices Rodriguez and Perkes
Memorandum Opinion
Per Curiam
 




This
case is before the Court on a joint motion to dismiss the appeal pursuant to
Texas Rule of Appellate Procedure 42.1(a)(2)(B).  The parties have reached an
agreement with regard to the disposition of the matters currently on appeal. 
Pursuant to agreement, the parties request this Court to set aside the trial
court=s judgment without regards to the
merits, and remand this case to the trial court for rendition of a judgment in
accordance with the agreement of the parties.  
The
Court has considered the motion and it is the Court=s opinion that the motion should be granted in part and
denied in part.[1] 
The joint motion to set aside and remand is GRANTED.  Accordingly, we set aside
the trial court=s judgment without regard to the
merits, and REMAND this case to the trial court for rendition of judgment in
accordance with the parties= agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  
Costs
will be taxed against appellant. See Tex.
R. App. P. 42.1(d) ("Absent agreement of the parties, the court
will tax costs against the appellant.").  
 
PER
CURIAM
Delivered and filed the
10th day of March, 2011.

 
 
 
 
 




[1] Texas Rule of
Appellate Procedure 42.1(a) permits the appellate court to dispose of an appeal
in accordance with an agreement signed by the parties or their attorneys and
filed with the clerk.  See Tex.
R. App. P. 42.1(a).  This joint motion requests dismissal of the appeal
and remand for entry of further orders by the trial court in accordance with
the settlement.  While this Court may dismiss an appeal pursuant to an
agreement by the parties, we are not permitted to dismiss and remand for
further proceedings.  See id., 42.1(a)(2)(B).